DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed April 12, 2021, canceled claims 1-25 and new claims 26-41 are acknowledged.  The following new grounds of rejection are set forth:
Election/Restrictions
Newly submitted claims 29, 35 and 37-41 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly added claims 29, 35 and 37 recite a computer control unit and reporting system operably coupled with an interface element that provides an auto-populate feature (see paragraphs 0112-0113), which is an optional feature of an alternate embodiment of the device/system that was not originally presented with respect to the originally presented and examined embodiment illustrated in Figure 4.   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29, 35 and 37-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Double Patenting
Claim 26-28, 30-34 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-30, 32-36 and 38 of copending Application No. 16/428408 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope and require identical fundamental structural components, with the only difference being the claims in the instant invention do not require a microELD as an illumination source.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a passage through the length of the flexible endoscope shaft” (see claims 26 and 36)
“scope shaft stiffening component within the flexible endoscope shaft” (See claim 26)
“a sensor array” (see claims 26, 30 and 36)
“scope shaft stiffening component disposed along the length of the flexible endoscope shaft” (see claim 30)

Claim Objections
Claim 1 and 36 are objected to because of the following informalities:  applicant is advised to stay consistent with claim terminology through the entire claim to avoid any possible antecedent basis issues.  For example, line 7 should read “the inner channel lumen” to be consistent with previously defined “inner channel lumen” in line 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28, 30-34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 36 recite “the flexible endoscope shaft includes a passage through the length of the flexible endoscope shaft, the passage connects to a source for an irrigation liquid and a suction to facilitate irrigation and suction at the second end of the flexible endoscope shaft” however it is unclear what is considered to be the “passage” through the endoscope shaft as the elected figure 4 does not illustrate additional passages for suction/irrigation.  Rather paragraph 0105 recites that biopsy channel 30 may be used for the insertion of a working tool or allow suction or irrigation.  Paragraphs 0109-0110 recite addition ports (see Fig. 6) for supplying or removal or fluids, however it is unclear what additional passage the ports are connected to as no additional passage is shown to extend through the endoscope shaft.  Appropriate clarification and correction is required.   
Claim 26 recites “a scope shaft stiffening component within the flexible endoscope shaft to selectively reduce the flexibility of the scope shaft during use to suit the particular stiffness needed to execute a procedure or direct the placement of the flexible endoscope shaft”; claim 30 similarly recites “scope shaft stiffening component disposed along the length of the flexible endoscope shaft” however it is unclear what is considered to be the a scope shaft stiffening component “within the endoscope shaft” or 
Claims 26 and 36 recite “a sensor array to allow the flexible endoscope to sense a/the distance from insertion with a reporting system operably coupled with a computer control unit” which is unclear and misleading.  First, the current claim language reads that the endoscope is sensing a distance from insertion, however in view of the specification (paragraph 0016), the sensor array senses a distance traveled, not the endoscope as currently claimed.  Furthermore, the claim language is unclear as to what distance is being sensed?  Is it the distance the endoscope has left to be inserted into the insertion point or the distance the distal end has traveled along the body cavity from the insertion point?  The language is vague and unclear.  Appropriate clarification and correction is required.   
Claims 27-28 and 31-34 are rejected as being necessarily dependent upon claims 26 and 30, respectively.  
Claim 30 recites “a light source disposed at the second end of the flexible endoscope shaft to illuminate the area surrounding the distal end of the flexible light source is an external source” however it is unclear how the light source is disposed at both end second end of the endoscope and externally?  If the light source is an LED 42 (see paragraph 0105), it cannot also be an eternal light source as claimed.  Appropriate clarification and correction is required.   
Claims 31-34 are rejected as being necessarily dependent upon claim 30.  
Claim 36 recites “handle disposed at the first end of the flexible endoscope shaft, the handle can including a dual control to adjust the disposition of the second end of the flexible endoscope shaft; an interface element including a steering element to control the movement and/or displacement of the second end of the flexible endoscope shaft, wherein the steering element displaces the second end of the flexible endoscope shaft greater than 90 degrees of deflection in at least one direction from the normal position for the second end of the flexible endoscope shaft” which is unclear.  First the claim recites the “handle can including a dual control” thus is it unclear if the handle does actually include a dual control since the word “can” is recited.  Second, it is unclear what the difference is between the “dual control” and the steering element”?  It appears from the Figures and specification that the control lever 52 functions as the steering element of the endoscope and is a “dual control” since it controls 4-way deflection of the endoscope tip.  Appropriate clarification and correction is required.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0209073 to McWeeney et al. in view of U.S. Patent Application Publication No. 2009/0318798 to Singh et al.
In regard to claims 26 and 36, McWeeney et al. disclose an endoscope 3120 comprising: a flexible endoscope shaft 3142 having a first end, a second end, an outer diameter of between about 3.0 mm to about 4.0 mm (See paragraph 0146), and the flexible endoscope shaft having an inner channel lumen 3192 of about 1.5 mm to about 2.5 mm in diameter (see paragraph 0148), and a rounded tip 3686 on the distal end of the flexible endoscope shaft (see Fig. 36a-b); the lumen extends substantially the length of the shaft and includes an opening at the distal-most portion of the second end to allow a surgical instrument to partially exit the lumen for placement of the tool in proximity to a tissue of interest; wherein the lumen extending through the length of the shaft is non-collapsible (See Figs. 31-32); the flexible endoscope shaft includes a passage through the length of the flexible endoscope shaft, the passage 3196, 3198 connects to a source for an irrigation liquid and a suction to facilitate irrigation and suction at the second end of the flexible endoscope shaft (See Fig. 35a and paragraph With further respect to claim 36, McWeeney et al. disclose wherein a length of a flexible portion of the flexible endoscope shaft in a range from about 30 mm to about 50 mm (see paragraphs 0147 and 0154).  McWeeney et al. teach that the length of the catheter may be varied dependent upon the specific application without departing from the scope of the invention (See paragraph 0140) but are silent with respect to the specific overall length of the endoscope being about .8 to 1.3m as claimed. It would have been an obvious matter of design choice to provide an endoscope having a length of about .8 to 1.3m, since such a modification would have involved a mere change in the size of In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, Singh et al. disclose when used in nasogastic or jejunostomy applications, it is advantageous to provide endoscopes of 100cm or more in length (see paragraph 0048). Thus, in view of the teachings of both McWeeney et al. and Singh et al. it would have been obvious to provide an endoscope with a length of equal to or less than about 1.2m, to enable use in nasogastic or jejunostomy applications. 
McWeeney et al. disclose the use of a radiopaque marker band 46 mounted to provide confirmation of the location of the distal tip of the endoscope via fluoroscopy (See paragraph 0085), but are also silent with respect to a sensor array.  Singh et al. teach of an analogous endoscopic device which may comprises an image sensor and/or various sensors (pH, temperature, chemical, etc.) at the distal end of the insertion shaft to assist (See paragraphs 0056-0057).   It would have been obvious to one skilled in the art at the time the invention was filed to provide a sensor array within the device of McWeeney et al. to enable a user to monitor alternate and additional body characteristics during a surgical procedure as taught by Singh et al.  
In regard to claim 27, McWeeney et al. disclose wherein the image sensor is a charge-coupled device (CCD) sensor, a complementary metal-oxide-semiconductor (CMOS) sensor, N-type metal-oxide-semi conductor (NMOS) sensor, or a high definition video chip (See paragraph 0130).  Likewise, Singh et al. disclose the use or a micro-camera (See paragraph 0055). 
In regard to claim 28, McWeeney et al., as modified by Singh et al., disclose wherein the sensor array detects physical conditions including pressure, temperature, .   
Claim 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0209073 to McWeeney et al. in view of U.S. Patent Application Publication No. 2009/0318798 to Singh et al. in further view of U.S. Patent No. 8,834,354 to Belson in further view of U.S. Patent Application Publication No. 2013/0296649 to Kirma et al.
In regard to claim 30, McWeeney et al. disclose an endoscope 3120 comprising: a flexible endoscope shaft 3142 having a first end, a second end, a diameter dimensioned for insertion into the nasal cavity of a child, and has an inner channel lumen 3192 configured to receive an elongate surgical instrument, the inner channel lumen extending substantially the length of the flexible endoscope shaft (see Figs. 31-32); a handle 3132 disposed at first end of the flexible endoscope shaft, the handle including a dual control mechanism 3224 to adjust the disposition of the second end of the flexible endoscope shaft, a four-way tip deflection element on the second end of the flexible endoscope shaft, the flexible endoscope shaft includes a flexible portion length between about 30 mm to about 50 mm (see paragraphs 0147 and 0154), such that torque can be transferred to the second end from the handle disposed on the first end of the flexible endoscope shaft (see paragraphs 0163-0167); an image sensor 3160 at the second end of the shaft to facilitate imaging at the distal end of the flexible endoscope shaft when the flexible endoscope shaft is inserted within the nasal cavity of a subject; a light source 3168 disposed at the second end of the flexible endoscope shaft to illuminate the area surrounding the distal end of the flexible endoscope shaft; In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, Singh et al. disclose when used in nasogastic or jejunostomy applications, it is advantageous to provide endoscopes of 100cm or more in length (see paragraph 0048). Thus, in view of the teachings of both McWeeney et al. and Singh et al. it would have been obvious to provide an endoscope with a length of equal to or less than about 1.2m, to enable use in nasogastic or jejunostomy applications.  In regard to claim 33, McWeeney et al. disclose the use of a radiopaque marker band 46 mounted to provide confirmation of the location of the distal tip of the endoscope via fluoroscopy (See paragraph 0085), but are also silent with respect to a sensor array.  Singh et al. teach of an analogous endoscopic device which may comprises an image sensor and/or various sensors (ultrasound, pH, temperature, chemical, etc.) at the distal end of the insertion shaft to assist (See paragraphs 0056-
With further respect to claim 30, McWeeney et al. and Singh et al. fail to disclose a sensor array to report the distance the second end of the flexible endoscope shaft traveled in the body from a point of insertion.  Belson teaches of an analogous endoscopic device comprising an axial motion transducer 150 that may be used to measure the insertion depth of the endoscope into the body (See Figs. 2-3 and Col. 4, Lines 31-65).  It would have been obvious to one skilled in the art at the time the invention was filed to provide an axial motion transducer to the system of McWeeney et al. and Singh et al. to monitor insertion depth of the device during use thereof as taught by Belson and is well known in the art.
With further respect to claim 30, McWeeney et al., Singh et al. and Belson are silent with respect to the specific imaging characteristics of the optical element as claimed, wherein the optical element has a field of view of at least eighty-five degrees and a depth of view of greater than 5 mm. Kirma et al. teach of an analogous endoscopic device wherein the optical system may be configured with a front objective lens system adapted to provide a depth of focus between 4 and 110 mm and a field of view of at least 170 degrees (See paragraphs 0019, 0021). It would have been obvious to one skilled in the art at the time the invention was filed to configure the optical system of McWeeney et al., Singh et al. and Belson as claimed to enhance the viewing system and allow a greater viewing area as taught by Kirma et al. and is well known in the art.
In regard to claim 31, McWeeney et al. disclose wherein the image sensor is a charge-coupled device (CCD) sensor, a complementary metal-oxide-semiconductor (CMOS) sensor, N-type metal-oxide-semi conductor (NMOS) sensor, or a high definition video chip (See paragraph 0130).  Likewise, Singh et al. disclose the use or a micro-camera (See paragraph 0055). 
In regard to claims 32 and 34, McWeeney et al. and Singh et al. disclose a device comprising a articulating endoscope and imaging means therein (See rejections above) but are silent with respect to a microphone to allow for voice activation.  Belson teaches of an analogous endoscopic system wherein voice commands may be used to provide input commands to the control unit (See Col. 7, Lines 4-27).   It would have been obvious to one skilled in the art at the time the invention was filed to provide a microphone to the endoscopic system of McWeeney et al. and Singh et al. to enable hands free operation and communication with a patient as taught by Belson and is well known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 26-28, 30-34 and 36 have been considered but are moot in view of the new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
4/27/2021